Case 4:21-cv-02199 Document1 Filed on 07/06/21 in TXSD Page 1 of 7

United States Courts
Southafn District of Texas

FILED
UNITED STATES DISTRICTCOURT

SOUTHERN DISTRICT OF TEXAS JUL 06 2021
HOUSTON DIVISION

Nathan Oehener, Clerk of Court

MICHAEL WILLIAMS |

}
Plaintiff }
} CASE NUMBER:

VS. }
}
TRANSUNION, LLC . }
Defendant }

} DEMAND BY JURY TRIAL

ORIGINAL COMPLAINT

 

1. Plaintiff Michael Williams brings this action for claims
under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §
1692, et seq., and the Fair Credit Reporting Act (“FCRA”) to obtain

statutory damages, injunctive relief, costs and a reasonable attorney’s fee

4

for the Defendants violations

VENUE
2. Venue is proper in The United States District
Court for the Southern District of Texas, Houston Division,

because the acts and transaction occurred in the district
Case 4:21-cv-02199 Document1 Filed on 07/06/21 in TXSD Page 2 of 7

and because the Defendant transacts business in this district

THE PARTIES

3. Plaintiff Michael Williams (“Plaintiff”) is an
individual who resides in Houston, Harris County Texas.

4. Transunion is a “consumer reporting agency” as defined
by 15 U.S.C. §1692a(f) as it regularly assembles and evaluates
credit information on consumers in the United States for the
purpose of creating and selling consumer reports.

5. Defendant Transunion, LLC 1s a foreign corporation
engaged in the business of compelling and selling credit reports
relating to consumers, and may be served by serving it’s

registered agent at the following address:

13785 Research Blvd. Suite 300
Austin, TX 78750

FACTUAL ALLEGATIONS
Case 4:21-cv-02199 Documenti1 Filed on 07/06/21 in TXSD Page 3 of 7

6. Plaintiff is a “consumer” as that term is defined by §
1692a(3) of the FDCPA

7. Plaintiff incurred an alleged debt for goods services used
for personal family or household purposes. (alleged

debt’).
8. The alleged debt is a “debt” as that term defined by § 1692a(5)

9. Williams attempted to get a Loan for an Automobile

10. Navy Federal Credit Union Requested Williams Credit
history from Transunion

11. Williams was Denied a loan by Navy federal Credit Union

12. Williams is informed and believes, and upon agreed such
information and belief alleges the basis for the denial of the loan was in
part due to negative entry placed on his Transunion credit report by
Transunion

13. Williams is informed and believes, and upon such
information and belief alleges that Transunion prepared, complied, issued,
assembled, transferred, published, and otherwise reproduced a consumer

report regarding Plaintiff
Case 4:21-cv-02199 Document1 Filed on 07/06/21 in TXSD Page 4 of 7

14. Williams is informed and believes and upon such information

and belief alleges Transunion added information to his consumer credit

report relating to a different consumer with the same or similar name

15.

An exert of Williams Transunion credit report showing the

information reported by Transunion is shown in Exhibit A

16.
17.
18.
19.

The entry shows the account with Child support —
The Entry shows the account was an individual account.
Williams did not owe $16 for a child support bill

Defendant is one of the “Big Three” consumer reporting

agencies in the United States, and is regulated by the FCRA.

20. The FCRA is intended “to protect consumers from the

transmission of inaccurate information about them, and to establish

credit reporting practices that utilize accurate, relevant, and current

information in a confidential and responsible manner.” Cortez v. Trans

Union, LLC, 617 F.3d 688, 706 (3d Cir. 2010).
_ Case 4:21-cv-02199 Document1 Filed on 07/06/21 in TXSD Page 5 of 7

21. Defendant is required by the FCRA to follow reasonable

procedures to assure maximum possible accuracy of the information
concerning the individual about whom the consumer reports they prepare

relates. 15 U.S.C. § 1681e(b)

COUNT I. VIOLATION OF THE FCRA

22. Plaintiff re-alleges the above paragraph as if set forth fully in

this count.

23. Section 1681s-2 of the FCRA states:

(e) if an item of information disputed by
a consumer is found to be inaccurate or
incomplete or cannot be verified after any
reinvestigation under paragraph (1), for
purposes of reporting to a consumer
reporting agency only, aS appropriate,
based on the results of the reinvestigation

promptly
Case 4:21-cv-02199 Document1 Filed on 07/06/21 in TXSD Page 6 of 7

(1) modify that item of information;
(11) delete that item of information; or

(iii) permanently block the reporting of
that item of information.

24. Transunion willfully (or, in alternative, negligently)

failed to maintain and /or follow reasonable procedures to assure
maximum possibly accuracy of the information it reported to the
third parties pertaining to plaintiff or in a consumer reports

supplied to third parties, in violation of 15 U.S.C. §1681e(b)

25. Williams has suffered damages because of

Transunion’s unlawful conduct, including but not limited to the
denial of credit , difficulty obtaining an automobile, and

economic damages.

26. Transunion knew, or should have known, the consumer

report contained erroneous information.
Case 4:21-cv-02199 Document1 Filed on 07/06/21 in TXSD Page 7 of 7

REQUEST FOR RELIEF

27. Plaintiff request this court award him:
a. Actual damages;
b. Statutory damages;
c. Injunctive relief;
d. Costs; and

e. A reasonable attorney’s fee.

JURY DEMAND

Plaintiff demands trial by jury.

Respectfully submitted,

By: s/Michael Williams
1364 old Phelps Plaintiff

Huntsville TX 77340
(346) 334-1923
